Simmons, C. J.
This case is controlled by the decision in Dodson Printers’ Supply Co. v. Harris, 114 Ga. 966. By the act of December 13, 1902 (Acts 1902, p. 117), the General Assembly gave the judge of the city court of Atlanta powers similar to those-exercised by the judges of the superior courts in opening defaults, but this act was not passed until after the present case had been decided and the bill of exceptions therein certified. The act has-no application to this case, and the trial judge wTas clearly right in refusing to permit the defendant to answer after the expiration of the time allowed by law. Nor does it matter that, this being a trover suit in which bail was required and the defendant arrested,, the defendant made an application for discharge from custody before the expiration of the time within which he should have filed his plea or' answer. The application for discharge from custody . was not a plea or answer and can not be taken in lieu thereof or as. relieving the defendant from the necessity of filing a plea or answer. The application was collateral and had no effect upon the-status of the pleadings in the main case.

Judgment affirmed.


By four Justices. Candler, J., disqualified..